Citation Nr: 1754973	
Decision Date: 11/30/17    Archive Date: 12/07/17

DOCKET NO.  11-24 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to an increased disability rating in excess of 20 percent from November 27, 2012 to September 15, 2014 for a left knee disability.

2. Entitlement to an increased disability rating in excess of 20 percent for a right knee disability.

3. Entitlement to an increased disability rating in excess of 40 percent for chronic low back syndrome with postoperative symptomatology (back disability).


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The Veteran had active service from August 1969 to February 1972, and from January 1973 to October 1985. 

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a December 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office in Roanoke, Virginia (RO).

In his August 2011 substantive appeal, the Veteran requested a Board hearing; however, in January 2016, he withdrew the hearing request and asked to have the appeal reviewed based on the evidence of record.  38 C.F.R. § 20.704 (e) (2016).

In a May 2016 decision, the Board, in pertinent part, denied the issues currently identified on appeal.  The Veteran appealed the Board's denial of an increased disability rating in excess of 20 percent for the left knee disability from November 27, 2012 to September 15, 2014, an increased disability rating in excess of 20 percent for the right knee disability, and in excess of 40 percent for the back disability to the United States Court of Appeals for Veterans Claims (Court).  The Board's decision was partially vacated pursuant to a November 2016 Joint Motion for Partial Remand (Joint Motion or JMR) on the basis that a new VA examination was warranted to assess the current severity of the Veteran's disabilities and a medical opinion that attempts to quantify the degree of additional functional loss that the Veteran may experience during periods of flare-up or otherwise states that such quantification is not feasible.  

The Board remanded the appeal in May 2017 to obtain a new VA examination incompliance with the November 2016 JMR.  While updated VA examinations were obtained in July 2017, the Board finds that an additional remand is warranted to ensure compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 270 (1998).



The Board notes that in May 2016 several other issues were remanded by the Board for development.  The record shows that development on those issues is in progress.  Those issues have not yet been certified to the Board and remain in remand status.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board remanded in the appeal in May 2017 for the express purpose of obtaining updated VA examinations to assess the current severity of the Veteran's back and knee disabilities in light of the functional loss he might experience during periods of flare-ups in compliance with a November 2016 JMR.  The Board notes that the November 2016 JMR provides that February 2013 VA examinations were inadequate because the examiner did not attempt to quantify the degree of additional functional loss that the Veteran may experience during flare-ups, nor did he provide any discussion suggesting that such quantification was not feasible.   

While updated VA examinations were obtained in July 2017, the Board finds that the examiner's assessment indicating that the Veteran did not have factors such as pain, fatigue, weakness, lack of endurance, or incoordination which caused functional loss is inconsistent with the Veteran's self-report of having frequent flare-ups of back and knee pain, and the examiner's own assessment indicating that the Veteran had difficulty with prolonged standing and prolonged walking due to knee and back symptoms.  The VA examiner also failed to provide an estimate as to the degree of additional functional loss the Veteran experienced during flare-ups of his disabilities.  See Stegall v. West, 11 Vet. App. 268, 270 (1998).  Instead, the VA examiner opined that he was unable provide an opinion without resorting to mere speculation because the Veteran was not being examined during a flare-up.

Recently, the Court in Sharp v. Shulkin, __ Vet. App. __, No. 16-1385 (September 6, 2017) addressed the adequacy of a VA examiner's opinion when providing an opinion as to additional functional loss during flare-ups of a musculoskeletal disability, pursuant to DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Court held that before a VA examiner opines that he or she cannot offer an opinion as to additional functional loss during flare-ups without resorting to speculation based on the fact that the examination was not performed during a flare, the examiner must "elicit relevant information as to the veteran's flares or ask him to describe the additional functional loss, if any, he suffered during flares and then estimate the veteran's functional loss due to flares based on all the evidence of record, including the veteran's lay information, or explain why she could not do so."  See Sharp, at *9.  Consequently, the July 2017 VA examinations are inadequate for rating purposes as it does not adequately address the Veteran's functional loss due to service-connected back and knee disabilities, and failed to explain why the Veteran's reports as to his flare-ups could not be used to estimate the range of motion.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should schedule the Veteran for a supplemental VA examination to address functional loss due to the Veteran's lumbar spine disability, and left and right knee disabilities during flare-ups of pain.  

The examiner should specifically provide an estimate as to the degree of additional functional loss that the Veteran experiences (1) during flare-ups of pain in the lumbar spine, and (2) during flare-ups of pain in the right knee.  The examiner should also (3) elicit information as to the Veteran's degree of functional loss during flare-ups of pain in the left knee during the period from November 27, 2012, to September 15, 2014.  

The examiner should state whether the examination is taking place during a period of flare-up.  If not, the examiner should ask the Veteran to describe the flare-ups he experiences, including: frequency, duration, characteristics, precipitating and alleviating factors, severity and/or extent of functional impairment he experiences during a flare-up of his lumbar spine symptoms and/or after repeated use over time.  Based on the Veteran's lay statements and the other evidence of record, the examiner should provide an opinion estimating any additional degrees of limited motion caused by functional loss during a flare-up or after repeated use over time.  If the examiner cannot estimate the degrees of additional range of motion loss during flare-ups or after repetitive use without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  The examiner should note that the VA CLINICIAN'S GUIDE requires the examiner to estimate the range of motion "per [the] Veteran."  See VA CLINICIAN'S GUIDE at Ch. 11.  

2.  After all development has been completed, the AOJ should review the case again based on the additional evidence.  If the benefits sought are not granted, the AOJ should furnish the Veteran and his representative with a Supplemental Statement of the Case, and should give the Veteran a reasonable opportunity to respond before returning the record to the Board for further review.



The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2014).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




